Exhibit 10.44
“Confidential Treatment Requested. Confidential portions of this document have
been redacted and filed separately with the Commission.”
PROMISSORY NOTE
MOBITEC EMPREENDIMENTOS E PARTICIPAÇÕES LTDA., a limited liability company duly
incorporated and organized under the laws of the Federative Republic of Brazil,
with registered office in the city of São Paulo, State of São Paulo, at Rua
Fernando de Albuquerque, no. 31, Conjunto 71, Consolação, Zip Code 01309-030,
herein represented by Marcelo Duarte, a Brazilian citizen, single, entrepreneur,
bearer of identity card RG no. “Confidential material redacted and filed
separately with the Commission” and enrolled with the Individual Taxpayers’
Register (CPF) under no. “Confidential material redacted and filed separately
with the Commission”, resident and domiciled in the City and State of São Paulo,
with commercial address at Rua Fernando de Albuquerque, no. 31 — Suite 71 —
Consolação — ZIP CODE 01309-030, in the city and state of São Paulo, duly
enrolled in the Federal Taxpayer’s Registry (CNPJ) under no. “Confidential
material redacted and filed separately with the Commission”, hereby
unconditionally undertake to pay, irrevocably and irreversibly, to the order of
ROBERTO JUVENTINO DEMORE, Brazilian citizen, married, entrepreneur, resident and
domiciled in the City of Caxias do Sul, State of Rio Grande do Sul, at Rua
Antonio Prado, 10, apt. 701, Bairro Exposição, bearer of the Identity Card RG
n°. “Confidential material redacted and filed separately with the Commission”
and enrolled in the Individual Taxpayers’ Register (CPF) under no. “Confidential
material redacted and filed separately with the Commission” and LORENA GIUSTI
DEMORE, Brazilian citizen, married, entrepreneur, resident and domiciled in the
City of Caxias do Sul, State of Rio Grande do Sul, at Rua Antonio Prado, 10,
apt. 701, Bairro Exposição, bearer of the Identity Card RG n°. “Confidential
material redacted and filed separately with the Commission” and enrolled in the
Individual Taxpayers’ Register (CPF) under no. “Confidential material redacted
and filed separately with the Commission”, the Effective Date Amount not paid as
per Section 2.5 of the Quota Purchase Agreement executed by the partiers on
July 22, 2009, on the due date upon presentation of this Promissory Note, in
which case the beneficiaries will be entitled only to receive the amount not
paid, as per the Quota Purchase Agreement.
The aggregate Effective Date Amount for the purposes of this Promissory Note is
US$ 1,000,000 (one million United States dollars).
All capitalized terms used in this Promissory Note shall have the meaning given
to them in the Quota Purchase Agreement, as applicable.
This Promissory Note represents the guaranty and covenant made by the Purchaser
to comply with the payment of the Effective Date Amount as set forth in
Section 2.3 (a) of the Quota Purchase Agreement entered on July 22, 2009 by and
among the aforementioned parties.

2



--------------------------------------------------------------------------------



 



The beneficiaries may only claim for the Effective Date Amount not paid as per
the terms and conditions of the Agreement.
Under the terms of Section 2.5 of the Quota Purchase Agreement this Promissory
Note is issued as a pro solvendo guarantee, and is not negotiable, transferable
or endorsable by its beneficiaries.
This Promissory Note constitutes a Schedule to the Quota Purchase Agreement
entered in July 22, 2009 by and among the abovementioned parties, and forms an
integral part of the Quota Purchase Agreement.
São Paulo, July 22, 2009.

         
By:
  /s/ p. Marcelo Duarte
 
        MOBITEC EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.
 
  p. Marcelo Duarte    
 
  Administrator    
 
        By co-signature to the issuer:    
 
        /s/ Oliver Andreas Wels           MOBITEC AB (publ)     Oliver Andreas
Wels    

3